         Case 1:19-cv-08807-PAE Document 32 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM LEE GILLESPIE,

                                       Plaintiff,                      19 Civ. 8807 (PAE)
                       -v-
                                                                             ORDER
 HEARTLAND SCENIC STUDIO, INC.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       A case management conference in this matter is presently scheduled for November 6,

2020. Dkt. 28. Due to a change in the discovery schedule, that conference is adjourned to

December 7, 2020, at 2:00 p.m. The deadline for the parties’ joint letter and case management

plan is now December 1, 2020. In light of the public health situation, this conference will remain

a telephonic conference. The parties should call into the Court’s dedicated conference line at

(888) 363-4749, and enter Access Code 468-4906, followed by the pound (#) key. Counsel are

directed to review the Court’s Emergency Individual Rules and Practices in Light of

COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures

for telephonic conferences and for instructions for communicating with chambers.

       SO ORDERED.


                                                             PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: October 9, 2020
       New York, New York
